981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David F. MOSTELLER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,andWarden Hadden, Defendant.
No. 92-6771.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
David F. Mosteller, Appellant Pro Se.
G. Norman Acker, III, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
David Mosteller appeals from the district court's order denying relief on his Federal Tort Claims Act action.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mosteller v. United States, No. CA-91-496-H (E.D.N.C. July 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED